DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed. 

Due to amendments, claim interpretation under 35 USC 112(f) has been removed.

With regards to 35 USC 101, claims 1-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards using an artificial network to identify a patient and to then complete a medical imaging procedure based on their identity to remotely control an imaging device or provide positioning instructions to the patient. The invention is partially recited towards an abstract idea of providing positioning instructions regarding the medical procedure to the patient and providing feedback regarding the patient, however with the recitation of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function and to automatically adjust operating parameters of a medical imaging device, the invention provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1-20 are patent eligible under 35 USC 101.

In relation to the invention’s novelty, all of the previously recited references and additional references as described below do not teach the entirety of the claimed invention separately nor in combination, and therefore the rejection of claims under 35 USC 102(a)(1) and 35 USC 103 have been withdrawn:

Regarding US 2016/0278731 A1 to Babic et al., this reference teaches that a medical imaging system can gather data on a patient to aid the imaging system to auto-adjust parameters to compensate for patient movements, however does not teach of using an artificial network to identify a patient and to then complete a medical imaging procedure based on their identity to remotely control an imaging device or provide positioning instructions to the patient and further does not teach of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function.

Regarding US 2017/0354385 A1 to Lerch, this reference teaches of remotely providing a patient during an imaging procedure instructions for their positioning in the scanner, however does not teach of using an artificial network to identify a patient and to then complete a medical imaging procedure based on their identity to remotely control an imaging device or provide positioning instructions to the patient and further does not teach of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function.

Regarding US 2019/0365498 A1 to Gibby et al., this reference teaches of using augmented reality overlay to identify a patient through a marker, however does not teach of using an artificial network to identify a patient and to then complete a medical imaging procedure based on their identity to remotely control an imaging device or provide positioning instructions to the patient and further does not teach of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function.

Additionally, NPL “Automated fiducial localization in CIT images …” to Fattori et al. teaches of using previously obtaining patient imaging data to create reference points on the surface of an organ to carry out automated CY imaging to better the CT image quality, however does not teach of using an artificial network to identify a patient and to then complete a medical imaging procedure based on their identity to remotely control an imaging device or provide positioning instructions to the patient and further does not teach of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function.

Additionally, WO 2017/172641 A1 to Papaioannou teaches of using a coordinate system to adjust the imaging system to carry out automated imaging, however does not teach of using an artificial network to identify a patient and to then complete a medical imaging procedure based on their identity to remotely control an imaging device or provide positioning instructions to the patient and further does not teach of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function.

Additionally, WO 2021/141617 A1 to Hu teaches of using a neural network to process medical images that can further be used to control an MRI imaging device for optimal imaging parameters, however does not teach of using an artificial neural network (ANN) with convolutional layers with weights from a training process of the ANN and updating the preliminary values of the respective weights associated with the plurality of convolutional layers to reduce the loss from a loss function in order to identify patient characteristics that are used for automatically controlling the imaging device or providing instructions to a patient for proper body positioning during a scan.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/3/22